DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-14, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PADMANABHAN (US 2005/0266200) in view of LINNENBRINK et al. (US 2013/0212967) and MILNE (US 4,221,620).
Regarding claims 1, 5, 11, and 20, PADMANABHAN teaches applying a virtually solid, solvent free, non-reactive hot melt adhesive to a wood board flooring panel, which would heat the panel, cooling the adhesive to harden, and subsequently attaching the board comprising a cooled, solid solventless, non-reactive hot melt adhesive coating to a vehicle floor (surface covering) via the hot melt adhesive (paras. 2 and 36).  PADMANABHAN does not explicitly teach bringing the panel and cover into alignment such that the adhesive is interposed therebetween, heating the hot melt adhesive to melt, pressing the surface covering against the panel in order to bond the panel having a solventless, non-reactive, hot-melt adhesive hardened thereon to a surface covering, or heating the adhesive and separating the panel after the life of the object.  It is asserted that it is inherent that the panel and cover are aligned such that the adhesive is interposed therebetween and that the adhesive is heated during bonding because that is the only way two substrates can be bonded with a hot melt adhesive.  LINNENBRINK teaches another method of bonding a panel having a solid, non-reactive hot melt adhesive to a floor surface (roof) via orienting the panel strips over a plate with the adhesive interposed therebetween, heating to bond the layers, and pressing the layers together with a roller prior to cooling (paras. 10-13 and 106).  It would have been obvious to one of ordinary skill in the art at the time of the invention to press together the two substrates of PADMANABHAN while heat bonding via the hot melt adhesive as disclosed by LINNENBRINK because pressing during heat bonding is well known in the art as a means of spreading adhesive to improve adhesion of the layers.  Furthermore, as the layers are heat bonded in a horizontal orientation, the layers inherently press against each other.  MILNE teaches another method of bonding a floor panel to a floor, and subsequently heating the laminate to separate (col. 4, lines 5-15; col. 5, line 38 – col. 6, line 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply heat to melt the solidified adhesive and separate the panel and surface when a panel is damaged (at the end of the laminate’s life) so that remaining adhesive does not need to be chipped or scraped away after separation (MILNE; col. 5, line 67-col. 6, line 4).
Regarding claim 2, PADMANABHAN teaches heating the adhesive to 200-450 degrees Celsius, and provides as examples numerous polymeric adhesives having temperatures above 200 degrees Celsius (paras. 36 and 38), where heating such materials between 40 and 150 degrees Celsius would be ineffective.  However, PADMANABHAN also teaches that polyethylene can be utilized as the adhesive (para. 36), where LDPE has a melting point of approximately 110 degrees Celsius and HDPE has a melting point of approximately 130 degrees Celsius, such that it would have been obvious to one of ordinary skill in the art at the time of the invention to heat the adhesive to between 50 and 150 degrees Celsius when utilizing a polyethylene adhesive.  Additionally, LINNENBRINK teaches bonding the flooring panel with a non-reactive hot melt that has a melting point between 140 and 200 degrees Celsius (para. 49), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to use such an adhesive as the adhesive of PADMANABHAN because there would have been a reasonable expectation of predicting that the adhesives would perform the same heat bonding function (MPEP 2141).
Regarding claim 3, PADMANABHAN teaches applying 101 – 538 g/m2 (10-50 g/ft2; para. 38), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a thickness of 50-400 g/m2 because the rang overlaps that of the prior art (MPEP 2144.05).
Regarding claim 6, PADMANABHAN teaches applying the adhesive with a roll coater and then cooling the layer of adhesive below a melting temperature to form the solidified layer (para. 17).
Regarding claims 7 and 8, PADMANABHAN teaches applying the adhesive to the panel and cooling prior to heat bonding the panel to a trailer separate, before aligning to bond, from the board processing location (paras. 2 and 36).
Regarding claim 9, PADMANABHAN teaches producing the coated panel, allowing it to cool, and then installing in a vehicle, which is inherently, or would have been obvious to one of ordinary skill in the art at the time of the invention, remote from the production location.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to transport a stack of such panels having solidified adhesive thereon from the processing location to the vehicle whereat the panels are adhered in order to reduce the time and money required to transport the panels to the installation location.
Regarding claim 10, PADMANABHAN does not teach removing particles from the surface of the solidified adhesive, but it would have been obvious to one of ordinary skill in the art at the time of the invention to remove dust or other particulates from the adhesive surface so that the adhesive is not prevented from bonding.
Regarding claims 12-14, PADMANABHAN teaches the panel comprises cellulosic fibers (wood) and artificial polymer (urea-melamine formaldehyde or polyvinyl acetate; para. 32).
Regarding claim 21, PADMANABHAN teaches panels larger than 0.3 m2 (para. 4).

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified PADMANABHAN as applied to claim 1 above, and further in view of LOTZ et al. (US 9,039,862).
Regarding claims 4 and 19, the references as combined teach applying heat from a heat source (LINNENBRINK; para. 102), but do not teach the heating steps are performed via application of radiation.  LOTZ teaches another method of bonding via hotmelt adhesive, wherein application of heat to the adhesive is applied via radiation (col. 12, line 65 – col. 13, line 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply heat to the laminate via radiation because radiation, heated rollers, and hot air were well-known substituent means of heating at the time of the invention (see also LOTZ; col. 13, lines 1-4).  Additionally, there would have been a reasonable expectation of producing the same lamination and delamination of a hot-melt adhesive whether using hot roller, hot air, or radiation (MPEP 2141; KSR).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified PADMANABHAN as applied to claim 1 above, and further in view of ERNST (US 2018/0065273).
Regarding claim 15, PADMANABHAN does not teach utilizing polyester polymer adhesive, instead disclosing numerous polymer adhesives et cetera (para. 36).  ERNST discloses another method of bonding flooring panels with a non-reactive not melt adhesive comprising all of the polymers listed in PADMANABHAN, as well as polyester (paras. 114-115), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to use a polyester polymer adhesive of ERNST as the polymer adhesive of PADMANABHAN because there would have been a reasonable expectation that polyester adhesive disclosed would perform the same heat bonding function as the numerous polymer adhesives disclosed PADMANABHAN (MPEP 2141).

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PADMANABHAN as applied to claim 15 above, and further in view of SLARK et al. (US 2017/0058163).
Regarding claims 16 and 17, ERNST does not teach the polyester polymer molecular weight or its formation via condensation.  SLARK teaches forming a non-reactive hot melt adhesive comprising polyester polymer formed by a condensation reaction and having a molecular weight of 750-10,000 g/mol (paras 8, 17, 37, and 48), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyester polymer adhesive of ERNST because it has a high thermal stability and high adhesion/cohesion (SLARK; para. 10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While SLARK teaches the polyester can be non-crystalline or semi-crystalline (para. 32), the prior art of record does not teach or fairly suggest a crystallinity between 5% and 40%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745